Deny and Opinion Filed June 6, 2022




                                         In the
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00029-CV

  IN RE MICHAEL AMEND AND LOWE’S COMPANIES, INC., Relators

           Original Proceeding from the 429th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 429-00257-2019

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle

      Before the Court is relators’ petition for writ of mandamus challenging the

trial court’s order denying relators’ objections to real party in interest’s Requests for

Production Nos. 1 and 10 as to Lowe’s and Nos. 3 and 10 as to Michael Amend.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).

      Based on our review of the mandamus record, the petition for writ of

mandamus, the response, and relators’ reply, we conclude relators have failed to
demonstrate that the trial court clearly abused its discretion. Accordingly, we deny

the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

      We also lift the stay issued by this Court’s January 11, 2022 order.



220029f.p05                                /Cory L. Carlyle//
                                           CORY L. CARLYLE
                                           JUSTICE




                                        –2–